Citation Nr: 9924856	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  93-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
derangement of the temporomandibular joint articulation.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active service from February 1965 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of a 
regional office (RO) of the Department of Veterans Affairs 
(VA), which implemented a May 1992 hearing officer's decision 
granting service connection for derangement of the 
temporomandibular joint disability; a 10 percent rating was 
assigned, effective November 27, 1990.  In a statement 
received in October 1992, the veteran appealed the 10 percent 
evaluation assigned for that disability, and the effective 
date of a grant of service connection for this disorder.  By 
a rating decision of June 1996, that RO increased the 
evaluation for the veteran's temporomandibular joint 
disability to 20 percent, effective February 17, 1994.  


The Board entered a decision in May 1997 which granted an 
evaluation of 20 percent for the veteran's temporomandibular 
joint disability, effective from November 27, 1990 through 
February 16, 1994.  Further, the Board denied a current 
rating in excess of 20 percent for the temporomandibular 
joint disability, and also denied an effective date earlier 
than November 27, 1990, for a grant of service connection for 
this condition.


The appellant subsequently appealed the Board's decision to 
the former United States Court of Veterans Appeals, now the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 19, 1999 memorandum decision, the Court affirmed 
the Board's denial of an effective date prior to November 27, 
1990, for a grant of service connection for derangement of 
the temporomandibular joint bilaterally.  Further, the Court 
vacated and remanded the Board's denial of a disability 
rating greater than 20 percent for derangement of the 
temporomandibular joint bilaterally.  The rationale for the 
Court's decision is embodied in a motion from the Secretary 
of Veterans Affairs which, as herein pertinent, requested 
that the Board's May 1997 decision on the increased rating 
issue be vacated.  The motion is referenced below.



REMAND

Referring to the Secretary's motion, the Court pointed out 
that an October 1995 VA examination failed to account for the 
appellant's claim of pain; accordingly, the medical evidence 
was insufficient to permit application of 38 C.F.R. §§ 4.40 
and 4.45 (1998).  The Court indicated that remand was 
required to comply with its holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).


In view of the foregoing, the Board REMANDS the case to the 
RO for the following action:

1.  A VA dental and/or orthodontic 
examination should be conducted to 
determine the nature and extent of 
disability now present affecting both 
temporomandibular joints.  Any indicated 
special studies should be performed and 
all clinical findings should be reported 
in detail.  The examiner should be 
advised that the current 20 percent 
rating contemplates a limitation of 
interincisal range of motion from 21 to 
30 millimeters.  He/she must specifically 
comment as to whether the interincisal 
range of motion of the temporomandibular 
joints is now limited from 11 to 20 
millimeters or from zero to 10 
millimeters.  The examiner should set 
forth detailed findings regarding 
functional loss attributable to 
derangement of the temporomandibular 
joint bilaterally, including limitation 
of motion, pain, weakness, fatigability 
or incoordination.  If the appellant 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups.  If the examiner 
is unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up, that fact 
should be so stated.  The claims folder 
and a copy of this remand order must be 
made available to the examiner for study 
prior to the examination.  The examiner 
must state in his/her report that the 
claims folder has been reviewed in 
connection with the examination.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and take adjudicative action.  
With respect to the claim of increased 
rating for the temporomandibular joint 
disability, such adjudication should be 
undertaken in accordance with the 
guidance expressed by the Court in DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and provided an 
opportunity for response.  The 
supplemental statement of the case should 
cite and comment on the provisions of 38 
C.F.R. §§ 4.40 and 4.45 with respect to 
the issue of an increased rating for 
derangement of the temporomandibular 
joint bilaterally.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












